

Exhibit 10.6



This CONTRIBUTION AGREEMENT (this Agreement) by and between Computer Sciences
Corporation, a Nevada corporation (CSC), and CSRA Inc., a Nevada corporation
(CSRA), is entered into as of this 25th day of November, 2015.
WHEREAS, CSC is the legal and beneficial owner of all issued and outstanding
share capital of CSRA;
WHEREAS, CSC is the legal and beneficial owner of all issued and outstanding
membership interests in CSC Government Solutions, LLC, a Nevada limited
liability company (the Membership Interests);
WHEREAS, in connection with the separation of CSRA into an independent,
publicly-traded company (the Separation), CSC and CSRA desire to enter into this
Agreement pursuant to which CSC will convey the Membership Interests and certain
other assets relating to CSC’s public sector business to CSRA in exchange for a
note payable in the amount of $350 million (the Note), the assumption by CSRA of
certain liabilities and an additional 139,127,158 shares of common stock, par
value $0.001 per share, of CSRA (the Contribution);
WHEREAS, CSRA intends to repay the Note in full immediately after the
Separation; and
WHEREAS, CSC and CSRA intend that (i) the Contribution will qualify as a
reorganization within the meaning of section 368(a)(1)(D) of the Internal
Revenue Code of 1986, as amended, (the Code), (ii) each of CSC and CSRA will be
“a party to the reorganization” within the meaning of section 368(b) of the
Code, (iii) this Agreement will constitute, and is hereby adopted as, part of a
“plan of reorganization” within the meaning of section 368 of the Code; and (iv)
the issuance and subsequent repayment of the Note will be treated as the receipt
by CSC in the reorganization of $350 million of “money” within the meaning of
Section 361(b) of the Code.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.
CONTRIBUTION

1.1
Contribution

On the terms and subject to the conditions set forth in this Agreement, CSC
hereby contributes, transfers, assigns, conveys and delivers to CSRA, and CSRA
does hereby acquire and accept from CSC, all of CSC’s right, title and interest
in, to and under the Membership Interests and the assets listed on Exhibit A,
free and clear of any charge, lien, pledge, security interest, mortgage, deed of
trust or other encumbrance (Encumbrances).
1.2
Consideration

As consideration for the contribution of the Membership Interests, CSRA hereby
(i) issues the Note, (ii) issues to CSC, and CSC hereby subscribes for,
139,127,158 additional shares of common stock, par value $0.001 per share, of
CSRA (the Additional Common Stock) and (iii) assumes the liabilities set forth
on Exhibit B.

1



--------------------------------------------------------------------------------



Exhibit 10.6



2.
REPRESENTATIONS AND WARRANTIES

2.1
Representations and Warranties of CSC

CSC hereby represents and warrants to CSRA that:
(a)
it is a corporation duly organized, validly existing and in good standing under
the laws of the State of Nevada;

(b)
it has all requisite power and authority to execute and deliver this Agreement,
to carry out its obligations hereunder, and to consummate the transactions
contemplated hereby. CSC has obtained all necessary corporate approvals for the
execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by CSC and (assuming due
authorization, execution and delivery by CSRA) shall constitute CSC’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms; and

(c)
it is the record owner of, and has good and valid title to, the Membership
Interests, free and clear of any Encumbrances.

2.2
Representations and Warranties of CSRA

CSRA hereby represents and warrants to CSC that:
(a)
it is a corporation duly organized, validly existing and in good standing under
the laws of the State of Nevada;

(b)
it has all requisite power and authority to execute and deliver this Agreement,
to carry out its obligations hereunder, and to consummate the transactions
contemplated hereby. CSRA has obtained all necessary corporate approvals for the
execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by CSRA and (assuming due
authorization, execution and delivery by CSC) shall constitute CSRA’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms; and

(c)
the Additional Common Stock is duly and validly issued, fully paid and
non-assessable shares of capital stock of CSRA.

3.
MISCELLANEOUS

3.1
Further Assurances

Each of the parties hereto shall execute and deliver such documents and
instruments and perform such further acts as may be reasonably required,
desirable or requested to carry out the provisions hereof and the transactions
contemplated hereby.

2



--------------------------------------------------------------------------------



Exhibit 10.6



3.2
Entire Agreement

This Agreement constitutes the sole and entire agreement of the parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, representations and warranties and agreements,
both written and oral, with respect to such subject matter.
3.3
Delayed Transfers

To the extent that any assets are transferred to, or liabilities are assumed by,
CSRA, CSC Government Solutions, LLC, a Nevada limited liability company, or any
other subsidiary of CSRA pursuant to the Contribution but after the date of this
Agreement, each of CSC and CSRA agrees to treat such transfer as occurring
effective as of the date of this Agreement for all U.S. federal and state income
tax purposes, unless otherwise required by a final determination within the
meaning of section 1313(a) of the Code.
3.4
Successors and Assigns

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
3.5
No Third-Party Beneficiaries

This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.
3.6
Headings

The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.
3.7
Amendment and Modification; Waiver

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. Except as otherwise set forth in this Agreement,
no failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
3.8
Governing Law

This Agreement (and any claims or disputes arising out of or related hereto or
to the transactions contemplated hereby or to the inducement of any party to
enter herein, whether for breach of contract,

3



--------------------------------------------------------------------------------



Exhibit 10.6



tortious conduct, or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by and construed in accordance with
the laws of the State of New York, including all matters of construction,
validity and performance, in each case without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of New York.
3.9
Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall be deemed to
be one and the same agreement. Delivery of an executed counterpart by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


[Signature Page Follows]

4



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPUTER SCIENCES CORPORATION
/s/ Paul
Saleh                                                          Name:    Paul
Saleh
Title:    Chief Financial Officer
CSRA INC.
/s/ Kevin M. Libby                                                  
Name:    Kevin M. Libby
Title:    Assistant Treasurer

Signature Page to Contribution Agreement




--------------------------------------------------------------------------------

 




EXHIBIT A
Contributed Assets


1.
CSC Bahrain

2.
DynKePro L.L.C.

3.
Information Services Consulting Ltd

4.
CSC Computer Sciences Egypt LLC

5.
CSC Computer Sciences Nicaragua, S.A.





--------------------------------------------------------------------------------

 




EXHIBIT B
Assumed Liabilities




None.


